Motion for leave to appeal as a poor person granted insofar as to permit the appeals to be heard together on the original records, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County, and files 6 typewritten or 19 mimeographed copies thereof, together with the original records with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeals to be argued or submitted when reached. Anthony F. Marra, Esq., of 100 Centre Street, New York 13, New York is assigned as counsel for appellant for the purposes of the appeals. Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.